UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8463


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DEMOND O’NEIL PARKER, a/k/a Neil,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (6:99-cr-70054-nkm-9)


Submitted:    May 28, 2009                    Decided:   June 4, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Demond O’Neil Parker, Appellant Pro Se.   Anthony Paul Giorno,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Demond    O’Neil    Parker       appeals   the   district    court’s

order granting his motion for reduction of sentence, 18 U.S.C.

§ 3582(c)      (2006).      We    have   reviewed     the   record   and    find    no

reversible error.          Accordingly, we deny Parker’s motions to:

vacate the district court’s order, appoint counsel, and remand

the case, and we affirm for the reasons stated by the district

court.     United States v. Parker, No. 6:99-cr-70054-nkm-9 (W.D.

Va. Oct. 20, 2008).            We dispense with oral argument because the

facts    and    legal    contentions     are     adequately     presented    in    the

materials      before    the     court   and     argument   would    not    aid    the

decisional process.

                                                                            AFFIRMED




                                            2